Former opinion sustained February 23, 1915.
On Behearing.
(146 Pac. 474.)
A rehearing was allowed in this case on October 6, 1914, and reargued and submitted January 26, 1915.
Former Opinion Sustained on Behearing.
On rehearing there was a brief and an oral argument by Mr, B. J. Eowlmid.
On rehearing there was a brief over the names of Messrs. Lewis & Lewis, Messrs. Cake & Cake and Messrs. Seitz & Clark, with oral arguments by Mr. Arthur E. Lewis, Mr. John T. McKee and Mr. Maurice W. Seitz.
*82In Banc. Opinion of
Mr. Chief Justice Moore.
A rehearing in this canse was granted in order to determine the sufficiency of the several lien notices involved herein. In East Side Mill & Lumber Co. v. Wilcox, 69 Or. 266 (138 Pac. 843), it was held that a notice of mechanic’s lien for material furnished which did not state of what the material consisted, other than by reference to invoices rendered to the contractor, and not to the owner, was insufficient. If the rule thus promulgated is to prevail, it is possible that some of the notices filed might not create a lien upon the defendant’s real property. Though the legal principle so announced is amply supported by the decisions of many courts of last resort in other states, it is believed the rule is carried too far and should not govern the decision- of this cause. A careful examination of this question, aided by the briefs of counsel for the respective parties, and supplemented by argument at the rehearing, leads to the conclusion that the several notices sufficiently comply with all the requirements of the statute relating to the manner of perfecting mechancis’ liens, and conform to the previous decisions of this court in respect thereto.
The former opinion herein is adhered to.
Former Opinion Sustained.
Mr. Justice Burnett took no part in the rehearing of this cause.